Citation Nr: 0002591	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that the veteran has presented a well-
grounded claim for increased disability evaluation for his 
service-connected schizophrenia within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

The Board finds that further development is required prior to 
the completion of appellate action.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  First, the medical evidence reflects 
that the veteran required hospitalization in May 1998 for his 
service-connected psychiatric disability.  While the hospital 
discharge summary is of record, records of inpatient 
counseling including individual and group therapy, have not 
been obtained.  In addition, the Board notes that the most 
recent VA examination report of record is dated in June 1997 
- nearly a year prior to the hospitalization.  Second, the 
June 1997 VA examination report does not contain findings 
consistent with the schedular criteria contained within the 
regulations.  See 38 C.F.R. § 4.130, Diagnostic Codes 9203 
and 9205 (1999).

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected psychiatric disorder 
since his hospitalization in May 1998.  
In addition, the RO should procure duly 
executed authorization for the release of 
private medical records, where 
appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded the veteran for his service-
connected psychiatric disorder.  The RO 
should ensure that it has all existing 
treatment records of which it has 
knowledge.  In particular, the RO should 
ensure that it has obtained any and all 
records from the veteran's May 1998 
hospitalization -including any and all 
records of group and individual therapy - 
and any and all records of outpatient 
treatment since August 1998 from VA 
Medical Centers Atlanta and Decatur, 
Georgia, including any and all records of 
group or individual therapy.

3.  The RO should permit the veteran to 
submit evidence concerning his 
occupational impairment, and the impact 
of his service-connected psychiatric 
disability on his employment.

4.  The RO should schedule the veteran 
for another psychiatric examination, to 
determine the nature and extent of the 
veteran's service-connected schizophrenia 
after his May 1998 hospitalization.  All 
indicated tests and studies should be 
accomplished.  The claims folder and this 
remand must be made available for the 
examiner's review.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical, and concise manner in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

In his/her review of the file and 
examination of the veteran, the examiner 
should comment specifically about which, 
if any of the symptoms listed in the 
general rating formula for mental 
disorders are present.  For example, does 
the veteran exhibit:  total occupational 
and social impairment due to gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations, intermittent inability to 
perform activities of daily living, 
disorientation to time or place; 
occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to such symptoms as 
suicidal ideation, near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control, 
difficulty in adapting to stressful 
circumstances, inability to establish and 
maintain effective relationships; or 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as flattened affect, 
panic attacks more than once a week, 
impairment of short and long term memory, 
impaired judgment, impaired abstract 
thinking, disturbances of motivation and 
mood, or difficulty in establishing and 
maintaining effective work and social 
relationships?

The examiner is specifically asked to 
comment upon the veteran's ability to 
function at work and at home; and his 
prognosis for relapse.  The examiner is 
asked specifically to review the 
statements of the veteran's wife and 
friend, submitted in affidavit form and 
dated in January 1998.

The veteran is reminded that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of his case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (1999).

5.  The RO should again review the 
veteran's claim for an increased 
evaluation for his service-connected 
psychiatric disorder, and determine 
whether or not an increased evaluation 
may be granted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative a supplemental statement 
of the case, which should include the 
revised rating criteria, and give them 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


